— In a proceeding pursuant to CPLR article 78 to review respondents’ determination, dated December 19, 1974 and made after a hearing, which canceled petitioner’s special permit to operate an outdoor recreational facility, i.e., a golf driving range, etc., petitioner appeals from a judgment of the Supreme Court, Westchester County, dated June 25, 1975, which dismissed the proceeding. Judgment affirmed, with costs. In our opinion, the record on this appeal amply supports the decision of Special Term. Hopkins, Acting P.J., Latham, Margett, Christ and Shapiro, JJ., concur.